Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-12, 13, 15-18, and 20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Home Cooking Color-coded Picture Cookbook (HCPC) (See NPL).
In respect to claims 1, 3-4, 8-9, and 12-13, HCPC discloses a cookbook comprising a plurality of recipes, wherein each recipe includes:  At least one color-coded measurement (which includes an “indicator”, plastic tape/stickers) which are placed on corresponding measurement devices (Pg. 8), which corresponds to measurements in the recipe (see green-colored measurement cup, in a “preparation step image”) (Pg. 9); and a demarcated ingredients section (top of page, above demarcation line) (Pg. 9).
In respect to claims 2 and 10, HCPC discloses that the color-coded measurement may further be shape-coded (Pg. 8).
In respect to claims 6 and 15, HCPC discloses at least one “shopping list” which is synonymous with the ingredient list above (Pg. 9) or else includes additional lists such as a list and checkboxes of equipment (Pg. 10).
In respect to claims 7 and 16, the claim is unclear for the reasons stated in the 35 USC 112 above, however, a color-coded system intrinsically would assist users with the following list of disorders.  HCPC discloses an identical structure as claimed. 
In respect 11, the claim is unclear for the reasons stated in the 35 USC 112 above, however some elements of the recipe are not color-coded.
In respect to claims 17-18 and 20, HCPC intrinsically discloses the method of preparing a recipe.  The very purpose of the book is for preparing a recipe and one of ordinary skill readily ascertains that the actions claimed are performed by anyone purchasing the book.  Reviews further attest that at least some people have purchased the book and preformed the steps.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12-18, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Home Cooking Color-coded Picture Cookbook (HCPC) (See NPL).
In respect to claims 1, 3-4, 8-9, and 12-13, HCPC discloses a cookbook comprising a plurality of recipes, wherein each recipe includes:  At least one color-coded measurement (which includes an “indicator”, plastic tape/stickers) which are placed on corresponding measurement devices (Pg. 8), which corresponds to measurements in the recipe (see green-colored measurement cup, in a “preparation step image”) (Pg. 9); and a demarcated ingredients section (top of page, above demarcation line) (Pg. 9).
HCPC disclose a hardcover book, and no electronic book (e.g. Kindle format) however conversion of any book to electronic form is extensively known in the art and common to most books. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely, conversion of any book into electronic format.  Kindle, a well-known format for reading “electronic books” has a “bolding feature” (see NPL) and a “layering feature” (transparency/brightness controls).  Furthermore, “next button” and “stop button” are intrinsic features to the software.
In respect to claims 2 and 10, HCPC discloses that the color-coded measurement may further be shape-coded (Pg. 8).
In respect to claims 6 and 15, HCPC discloses at least one “shopping list” which is synonymous with the ingredient list above (Pg. 9) or else includes additional lists such as a list and checkboxes of equipment (Pg. 10).
In respect to claims 7 and 16, the claim is unclear for the reasons stated in the 35 USC 112 above, however, a color-coded system intrinsically would assist users with the following list of disorders.  HCPC discloses an identical structure as claimed. 
In respect 11, the claim is unclear for the reasons stated in the 35 USC 112 above, however some elements of the recipe are not color-coded.
In respect to claims 17-18 and 20, HCPC intrinsically discloses the method of preparing a recipe.  The very purpose of the book is for preparing a recipe and one of ordinary skill readily ascertains that the actions claimed are performed by anyone purchasing the book.  Reviews further attest that at least some people have purchased the book and preformed the steps.
Response to Arguments

Applicant's arguments filed 04/13/21 have been fully considered but they are not persuasive.
In respect to the 35 USC 102 rejection, the applicant argues that HCPC does not disclose an electronic format for the cookbook, which the examiner readily cedes. 
The previous 35 USC 103 rejection to the original claims is now applied to all claims.  The applicant states that HCPC does not disclose or teach the claimed invention, but does not provide any rationale or support for this assertion.  Electronic books are an extremely well known and popular format of reading books, with Kindle being an extremely well known software for this application.  Nothing was argued in response to the well-known and common knowledge in the art to produce books in electronic format, thus the rejection remains. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jinq (US 2015/0339394), Viglione (US 2011/0050590), and Archer et al. (US 2010/0299600), all disclose cookbooks in electronic format.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518.  The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637